NO








NO. 12-09-00324-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
JOE COY WHITLOW,                                       '     APPEAL
FROM THE 241ST
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
HEALTHPORT, P.A. D/B/A
PAIN RECOVERY CENTER OF,                   '     SMITH COUNTY,
TEXAS
TYLER AND BOBBY HOLBROOK,
APPELLEES
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant,
Joe Coy Whitlow, has filed a motion to dismiss this appeal.  In his motion,
Whitlow states that his dispute with Appellees, Healthport, PA, d/b/a Pain
Recovery Center of Tyler and Bobby Holbrook, has been resolved and he no longer
wishes to pursue the appeal.  Because Whitlow has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal
is dismissed.  
Opinion delivered February 10, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)